On May 15, 1970, 192 Ct. Cl. 16, 425 F. 2d 1260, the court granted plaintiff’s motion for summary judgment and remanded the case to the Armed Services Board of Contract Appeals for determination of the amount of plaintiff’s recovery. Further proceedings in this court were suspended until the conclusion of the proceedings before the Board. On August 19,1970 the commissioner of this court filed a memorandum report stating that under date of August 11,1970 the Board dismissed the proceedings with prejudice stating that the issue of the amount of plaintiff’s recovery had been settled by the parties, and further reciting that the dismissal of *1080the proceedings was done on motion of the parties’ attorneys. The commissioner recommended that pursuant to Rule 102 (a) (2), the court enter an order dismissing the case with prejudice. On August 28, 1970, the court dismissed the case with prejudice.